Title: The American Commissioners to John Jay, 13 April 1785
From: American Commissioners
To: Jay, John


          
            Sir
            Paris April 13. 1785.
          
          Our letter to you the 18th day of March with those preceding that period which had been addressed to the President of Congress have conveyed exact details of our transactions till that time. Since the making out of that dispatch the following proceedings have taken place.
          The letter No 1. from Mr. Carmichaels to Dr Franklin dated Feby. 27. 1784 (instead of 1785) will apprize you that there is a prospect of Mr Hartwell’s regaining his liberty & property tho’ not without some delay, & probably some loss.
          The same letter will inform you of Mr Carmichael’s proceedings in the case of the brig Betsey taken by the Emperor of Morocco, & the papers which accompanied that letter and which we have marked No 1. a. b. c. d. e. f. g. will shew the progress in that business to the 15th of Janry last; and a subsequent communication from Mr. Carmichael marked No. 2. being a letter from the Ct. de Florida Blanca to him dated March 16th. 1785 will shew its situation at that time.
          With this last Mr. Carmichael also sent us the papers No. 3. a & b. the first being a letter from a spy employed by the Spanish court, a holy father of the order of the redemption of captives; and the second a state made out by the same person of the naval force of the Algerines from Feby 1. 1777 to Septr. 8. 1783. the revolutions it underwent during that period, the number of cruizes they made, prizes they took, & the nations from whom taken. While these give a smaller idea than had been entertained of this the most formidable of the Pyratical states, the following papers marked No. 4. a. b. c. d. e. f. g. h. i. k. l. m. n. o. p. q. will shew that the price of their peace is higher than the information heretofore communicated, had given us reason to expect. The paper No 4. a. is a letter from the M. de la Fayette to whose means of access to the depositories of this species of information, & his zeal for the service of the United States we are indebted for the intelligence it contained, as well as for the report No. 4. b. and the details No. 4. c. d. e. f. g. h. i. k. l. m. n. o. p. q. from these it will appear that Powers which, like France & England, can combine the terror of a great naval force with the persuasive of pecuniary tribute, yet give as far as 15,000 guineas to Morocco which holds but the second rank amongst these states. This information is still very incomplete, giving only a view of detached parts of the transactions between the European & African Powers: it will contribute however with what we have formerly laid before Congress, to enable them to form some estimate of what will be required of a people possessing so weak a navy and so rich a commerce as we do. These rovers will calculate the worth of the prizes they may expect to take from us in the Mediterranean & in the Atlantic; and making some allowance for the expence & losses they will incur in these enterprizes, they will adjust their demand by the result regarding little the representations which we may make of our poverty. They count highly too among the motives which will induce us to give a good price the horrors we feel on the idea of our countrymen being reduced to slavery by them. Some of the European merchants & perhaps consuls resident with them will probably not be backward in supplying their want of knowledge as to the extent & nature of our commerce and the degree of protection we are able to afford it.
          We have been many days in expectation of the arrival of the French Packet which should have sailed from N York the middle of Feb having been informed that as early as Dec Congress had referred sundry foreign affairs to the consideration of a Committee, & that the Packet arrived at NYork Jany 17 which conveyed our letter of Novr with a detail of the situation in which their business was on this side the Atlantic, we hope that the Packet sailing a month afterwards & now expected here will bring us further instructions. In the mean time the situation of our trade rendered it necessary to admit as little delay as possible with the Barbary Powers. We therefore thought it best to put that business in train. For this purpose we resumed a correspondence which had formerly taken place between the American Commissioners & this court, copies of which are herewith given in the papers marked No 5. a. b. & c. the want of money & the want of powers had discontinued this correspondence. We thought it a proper ground however whereon to found applications to this court for their aid in the treaties which may now be proposed. Mr Adams accordingly waited on the Count de Vergennes with copies of that correspondence (his colleagues being prevented by indisposition from accompanying him on that occasion) No 5. d. is his report of what passed, and No 5. e. a copy of the letter we addressed to the Count de Vergennes according to his desire—to this we have recd no answer. We propose to make no actual overtures to the Barbary states till the arrival of the packet now expected, which we suppose will convey us the ultimate will of Congress on this subject.
          A similar expectation of new information & instructions from Congress as to our affairs with the British court suspends till the arrival of this packet our taking any measures in consequence of the enclosed letter No. 6. from the Duke of Dorset the British Ambassador at this court. That their definitive answer must be required to the Articles in our instructions distinct from the treaty of commerce admits of no question: but as to the doubts they pretend and the information they ask with respect to the powers of Congress we do not decide what we shall say or do till we see whether we receive by this conveyance any new instructions.
          With the highest esteem & regard / We have the honor to be / Sir / Your most obedient & / Most humble Servants
          
            John Adams.B. FranklinTh: Jefferson
          
        